
	

113 HR 5608 IH: Duckwater Shoshone Land Conveyance Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5608
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Horsford introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To take certain land in the State of Nevada into trust for the Duckwater Shoshone Tribe, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Duckwater Shoshone Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map entitled Duckwater Reservation Expansion, dated September 9, 2014, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
			(2)SecretaryThe term Secretary means the Secretary of the Interior.
			(3)TribeThe term Tribe means the Duckwater Shoshone Tribe.
			3.Transfer of land to be held in trust for the Duckwater Shoshone Tribe
			(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in subsection (b) shall be—
				(1)held in trust by the United States for the benefit of the Tribe; and
				(2)part of the reservation of the Tribe.
				(b)Description of landThe land referred to in subsection (a) is the approximately 25,977 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.
			(c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
			(d)Use of trust landLand taken into trust under subsection (a) shall not be eligible for, or considered to have been
			 taken into trust for the purpose of, class II gaming or class III gaming
			 (as defined in section 270 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).
			
